Citation Nr: 9914658	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  96-36 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a dental condition for 
the purpose of obtaining Department of Veterans Affairs (VA) 
outpatient dental treatment.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1955 to 
April 1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1996 rating decision of the VA Waco Regional 
Office (RO) which denied service connection for a dental 
condition.  In January 1998, the veteran testified at a 
Travel Board hearing at the RO.


FINDINGS OF FACT

1.  The record contains no competent (medical) evidence that 
the veteran has a service-connected compensable dental 
condition.

2.  There is no indication that the veteran sought service 
connection for a dental condition in a timely manner after 
separation from service.

3.  There is no competent evidence that he has any dental 
condition due to a combat wound or other in-service dental 
trauma.

4.  The veteran was not a POW during service and there is no 
evidence that he has a dental condition clinically determined 
to be complicating a medical condition currently being 
treated by VA, or that he is he a Chapter 31 vocational 
rehabilitation trainee.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a dental condition for purposes of obtaining VA outpatient 
dental treatment is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the record shows that in May 1995, the veteran 
filed a claim of service connection for a dental condition.  
His previous communications with the RO, including a January 
1989 claim for VA nonservice-connected pension benefits, are 
negative for indications of a dental condition.  

The following month, the RO requested the veteran's service 
medical and dental records from the National Personnel 
Records Center (NPRC).  In July 1995, the NPRC informed the 
RO that such records were unavailable, presumably having been 
destroyed in the 1973 fire at that facility.  

By May 1997 letter, the RO advised the veteran that his 
service medical and dental records were unavailable and 
invited him to submit additional evidence to supplement his 
claim.  In addition, the RO requested that the veteran 
complete NA Form 13055, for the purposes of attempting to 
reconstruct his records.  

Later that month, the veteran submitted a completed NA Form 
13055 on which he indicated that, at his first dental 
appointment in service in May 1955, the dentist "cracked off 
13 teeth" but left the nerves intact.  He stated that, at 
his second dental appointment in June 1955, another dentist 
extracted "13 remaining teeth and nerves."  The RO 
forwarded this information to NPRC; by July 1998 letter, 
however, the NPRC advised the RO that the veteran's dental 
records could not be reconstructed from alternate sources.

The Board is cognizant that the U.S. Court of Appeals for 
Veterans Claims (Court) has held that where service medical 
records are presumed destroyed, VA's duty to provide reasons 
and bases for its findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule is heightened.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Because service dental records are unavailable, the Board has 
carefully considered the veteran's detailed statements 
regarding his in-service dental treatment.  In his July 1996 
Notice of Disagreement, he stated that, on initial dental 
examination shortly after beginning basic training, the 
dentist "'scrapped' off several teeth (all major upper and 
lower teeth)," but "left the nerves intact."  The veteran 
indicated that he was unaware there was a problem with the 
dentist's work until about six weeks later when he had a 
second dental appointment.  He stated that the second dentist 
"looked in my mouth and asked me what happened!"  The 
veteran explained that the second dentist had to administer 
"8 to 10 shots in my mouth to remove the active nerves" and 
the second dentist told him that the first dentist should 
have just "filled a few cavaties [sic] instead of the total 
destruction of the missing teeth."  

The veteran further indicated that, during recent VA 
hospitalization in April 1995 for an elevated heart rate, his 
treating physician had examined his mouth and told him that 
he had a "bad dental situation."  The veteran stated that 
he informed his VA physician of what had happened in service 
and was advised that he could file a claim of service 
connection.  He stated that he had been unaware prior to that 
time that his dental condition could be claimed as service 
connected.

The record shows that the RO obtained a copy of the April 
1995 VA hospitalization report which shows that the veteran 
was admitted to rule out a myocardial infarction after he 
exhibited decrescendo bilateral palpitations associated with 
dyspnea and diaphoresis.  After various diagnostic tests, the 
diagnoses on discharge were hypertriglyceridemia, atypical 
chest discomfort, diabetes, and chronic systemic benign 
hypertension.  The hospitalization report is negative for any 
indication of a dental condition.  The Dallas VA Medical 
Center further advised the RO that they had no dental records 
pertaining to the veteran.  

In his August 1996 substantive appeal, the veteran indicated 
that he was seeking a 20 percent disability rating for 
"unnecessary and 'cruel' dental procedures performed on me 
while in basic training."  He indicated that he remembered 
well the reaction of the second dentist when he saw the 
"damage" the first dentist had done.  The veteran indicated 
that the second dentist said he was going to "turn in" the 
first dentist for causing such damage.  The veteran stated 
that the second dentist had to administer 10 to 12 injections 
to ease the pain.  

The veteran completed a dental diagram which he attached to 
his substantive appeal.  On his diagram, he provided the 
approximate location of the teeth "destroyed" in service by 
the first dentist.  Specifically, he indicated that 6 upper 
molars and 7 lower molars had been "destroyed" by the first 
dentist.

In May 1997, he indicated that on entry into service, his 
teeth were healthy.  The veteran speculated that the first 
dentist had deliberately cracked 13 teeth because he was a 
"disgruntled draftee" who was taking out his frustrations 
on the recruits.  

At his January 1998 hearing, the veteran again described the 
circumstances of his in-service dental treatment, stating 
that, at his first appointment, the dentist had "cracked" 
or "scraped off" several upper and lower molars, but left 
the roots intact.  He indicated that at his next dental 
appointment, the second dentist indicated that he was 
surprised that the first dentist had elected to "scrape" 
the veteran's teeth, rather than fill his cavities.  He 
testified that "[t]he second dentist said that what [the 
first dentist] did was - rather he elected to scrape the 
teeth off and get them out of his sight rather than fill 
several cavities.  That was his conjecture why."  He stated 
further that, at his second dental appointment, he needed 15 
to 20 injections so the dentist could repair "the botched 
job that the first dentist had created."  He stated that the 
second dentist extracted the remaining portions of cracked 
teeth, as well as the roots.  He guessed he had 11 or 12 
teeth extracted.  He further indicated that, since service 
separation, his dental condition remained relatively stable.  
He stated he first visited a dentist about 20 years after 
discharge from service, at which time he had 4 lower front 
teeth extracted.  He emphasized that on entering service, his 
teeth were healthy; thus, he believed he should now receive 
VA dental care.  

II.  Analysis

The initial question before the Board in this case is whether 
the veteran has met his burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  38 U.S.C.A. § 
5107(a).  The Court has defined a well grounded claim as "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

In Woodson v. Brown, 8 Vet. App. 352 (1995), aff'd. 87 F.3d 
1304 (Fed.Cir. 1996), the Court provided further guidance as 
to the requirements of a well-grounded claim of entitlement 
to VA outpatient dental treatment.  These requirements are 
discussed below.

Under applicable law and regulation, a veteran is entitled to 
VA outpatient dental treatment if he qualifies under one of 
the categories outlined in 38 U.S.C.A. § 1712(b) (West 1991) 
and 38 C.F.R. § 17.161 (1998).

Specifically, a veteran will be eligible for Class I VA 
outpatient treatment if he has an adjudicated compensable 
service-connected dental condition.  38 U.S.C.A. 
1712(b)(1)(A); 38 C.F.R. § 17.161(a).  Compensable service-
connected dental conditions include loss of teeth due to loss 
of substance of the body of the maxilla or mandible without 
loss of continuity.  See 38 C.F.R. § 4.150, Diagnostic Code 
9913 (1998).  On the other hand, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis are 
not disabling conditions, and may be considered service 
connected solely for the purpose of determining entitlement 
to dental examination or outpatient dental treatment.  38 
C.F.R. § 4.149.  

In this case, the evidence does not show, nor has the veteran 
contended, that the dental condition for which he currently 
seeks treatment (10 to 13 unspecified missing upper and lower 
"main teeth") could be considered a compensable service-
connected dental condition.  There is no indication that his 
missing teeth are due to a loss of substance of the body of 
the maxilla or mandible due to trauma or disease such as 
osteomyelitis.  Thus, he has not presented a well-grounded 
claim for Class I eligibility.  See Woodson, 8 Vet. App. at 
354 (holding a claim was not well grounded where claimant 
neither alleged or submitted evidence to show that his 
claimed dental condition warranted a compensable rating under 
the applicable Diagnostic Code).

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one-
time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within one year after such discharge or 
release.  In the case of the veteran, who was discharged in 
April 1957, clearly his recent application is untimely under 
the aforementioned eligibility category; therefore, his claim 
for Class II VA treatment is not well grounded.  See Woodson, 
8 Vet. App. at 355 (holding a claim was not well grounded 
where claimant failed to establish that he applied for 
treatment for claimed condition within one year of discharge 
from service).

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma, will be eligible 
for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  VA O.G.C. 
Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997).  In essence, 
the significance of a finding that a noncompensable service-
connected dental condition is due to dental trauma, as 
opposed to other causes, is that VA provides any reasonably 
necessary dental treatment, without time limitations, for 
conditions which are attributable to the service trauma, 
whereas other service-connected noncompensable dental 
conditions are typically subject to limitations of one-time 
treatment and timely application after service.  See U.S.C.A. 
§ 1712; 38 C.F.R. § 17.161. 

In this case, there is no evidence that the veteran received 
any trauma to the face or mouth during service.  Rather, he 
states that his condition began as a result of teeth 
extractions necessitated by a dentist "scraping" or 
"cracking off" teeth, rather filling the cavities.  
However, as set forth above, "service trauma" does not 
include the intended effects of therapy or restorative dental 
care and treatment provided during the veteran's military 
service).  VA O.G.C. Prec. Op. No. 5-97.

In that regard, it is noted that the veteran has alleged that 
the dental treatment he received in service from the first 
dentist was "cruel and unnecessary."  He claims that the 
second dentist told him that the first dentist should have 
just "filled a few cavaties [sic] instead of the total 
destruction of the missing teeth."  

The Board acknowledges that the veteran is competent to 
provide testimony as to an event resulting in a "physically 
observable injury."  Harper v. Brown, 10 Vet. App. 125 
(1997).  Thus, for example, he would be competent to state 
that the first dentist struck him in the mouth, causing his 
teeth to fall out.  Yet, as a layman, untrained in the field 
of dentistry, he is not competent to state that the in-
service dental treatment provided by the first dentist was 
"unnecessary," although it may have been painful at the 
time.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
other words, the veteran is not competent to state that the 
first dentist's actions in "scraping" his teeth were 
malacious or for purposes other than restorative dental care.  

Likewise, his statements regarding what he was told by the 
second dentist, filtered as they are "through a layman's 
sensibilities" are "simply too attenuated and inherently 
unreliable to constitute competent medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); see also 
Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

Thus, in the absence of competent evidence of dental trauma 
in service, the Board finds that the veteran has also failed 
to submit a well-grounded claim of entitlement to Class II(a) 
VA outpatient dental treatment.  See Woodson, 8 Vet. App. at 
355.

Another category of eligibility, Class II(b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war.  38 C.F.R. § 
17.161(d), (e).  Pursuant to 38 U.S.C.A. § 101(32) and C.F.R. 
§ 3.1(y), the term "former prisoner of war" means a person 
who, while serving in the active military service, was 
forcibly detained in line of duty by an enemy Government or 
its agents, or a hostile force, during a period of war.  In 
this case, the veteran's DD Form 214 does not reflect that he 
was a prisoner of war (or that he served during a recognized 
period of war), nor does he advance such an argument.  Thus, 
he does not meet the criteria for eligibility for either 
Class II(b) or (c) VA outpatient dental treatment.

A special regulatory category (Class IIR) allows for 
retroactive dental treatment when a veteran who had made 
prior application for and received dental treatment from VA 
for noncompensable dental conditions, but was denied 
replacement of missing teeth which were lost during any 
period of service prior to his last period of service, if 
application for such retroactive benefits is made within one 
year of April 5, 1983, and existing VA records reflect the 
prior denial of the claim.  38 U.S.C.A. § 1712; 38 C.F.R. § 
17.161(f).  In this case, there is no indication that the 
veteran made prior application for and received VA dental 
treatment.  In any event, his current application was not 
received within one year of April 5, 1983.  As such, he does 
not meet the criteria for Class IIR retroactive dental 
treatment.

In addition, the veteran does not allege, nor does the 
evidence suggest, that he meets any of the other categories 
of eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 
17.161.  For example, there is no indication that he has a 
dental condition clinically determined to be complicating a 
medical condition currently being treated by VA or that he is 
a Chapter 31 vocational rehabilitation trainee.  In light of 
the foregoing, and based on the evidence of record, the Board 
finds that the veteran's claim of entitlement to VA 
outpatient dental treatment is not well grounded.

In reaching its decision, the Board has considered 38 
U.S.C.A. § 1154(b) (West 1991), which provides that in the 
absence of official record, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
incurrence if the evidence is consistent with the 
circumstances or hardships of such service.  However, in this 
case, as there is no indication in the evidence that the 
veteran had combat service or that his claimed dental trauma 
was incurred while he was engaged in combat with the enemy 
(nor has the veteran or his representative contended 
otherwise).  Thus, consideration of the provisions of 38 
U.S.C.A. § 1154(b) are not for application.

Since a well-grounded claim has not been submitted, VA is not 
obligated by statute to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  
Nonetheless, VA has an obligation to notify a claimant under 
section 5103(a) when the circumstances of the case put VA on 
notice that relevant evidence may exist, or could be 
obtained, that, if true, would make the claim 'plausible' and 
that such evidence had not been submitted with the 
application.  McKnight v. Gober, 131 F.3rd 1483 (1997).  In 
that regard, the Board notes that the veteran previously 
indicated that he could submit lay statements from his 
relatives attesting to the fact that his teeth were extracted 
in service.  Again, however, in the absence of dental trauma, 
the mere fact that his teeth were extracted in service does 
not now entitle him to VA outpatient dental treatment.  VA 
O.G.C. Prec. Op. No. 5-97 ("Service trauma" does not 
include the intended effects of therapy or restorative dental 
care and treatment provided during the veteran's military 
service).  Thus, the Board finds that there is no indication 
that these records, if obtained, would render his claim well 
grounded.  Accordingly, there is no further duty on the part 
of VA to inform the veteran of the evidence necessary to 
complete his application.  Id.


ORDER

Service connection for a dental condition is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

